Per Curiam,
Benjamin Hopkins died April 19, 1921, at tbe age of ninety-one years, leaving a will dated April 15, 1919, in wbicb be gave tbe bulk of bis property to bis stepson, William E. Griffith and Mary Griffith, bis wife. Tbe will was probated April 28, 1921, and letters testa*158mentary granted to William E. Griffith by the register of wills of Lackawanna Oonnty. On petition of appellants, a citation was awarded Juné 25, 1921, directed to William E. Griffith to show cause why the letters granted him should not be revoked and an issue devisavit vel non ordered to determine, (1) Whether testator at the time of executing the alleged will was, by reason of impaired eyesight, able to read the paper and attach his name to it; (2) If the paper was read to him at the time of its execution; (3) If it was procured by undue influence by William E. Griffith, and (4) Was the paper signed by testator the one prepared by his pastor according to instructions? Respondent answered fully. The court, after hearing testimony produced by the parties, dismissed the petition and sustained the action of the register. Petitioners appealed.
The testimony of the various witnesses, which in substance is as follows, fully sustains the action of the court below: The will was prepared at the request of testator and in accordance with his desires by the pastor of the church testator attended; was carefully read to him by the minister in the presence of the latter’s wife, pronounced “all right” by testator and by him, in the presence of the minister and his wife, placed in a small iron box under lock and key, with the remark that he would have it witnessed by two of his neighbors, as the minister “might get a call to another place and not be here when needed.” The witnesses to the will, neighbors of testator, testified they had known him for many years and visited his house at his request; that he brought the small iron box into the room, took a key from his vest pocket, unlocked it and, having removed frorn it the paper, informed witnesses it was his will; signed it with the assistance of an uninterested third person, who steadied testator’s hand while writing his name, and requested them to sign as witnesses, which they did in his presence and the presence of each other. Testator then returned the will to the box, locked it and put the key in *159Ms vest pocket. These witnesses, as well as others, testified that, while testator’s eyesight was quite poor, he was able to read with the aid of a magnifying glass and “go around” unassisted. “That he was a bright old man ......a man that was pretty positive in his convictions.” The family physician testified that, although testator was physically infirm, he was otherwise “normal and rational” and that he had observed “no impairment of intellect.” Testator lived alone in a small house near the one occupied by the Griffith family. Mr. Griffith attended to testator’s business and Mrs. Griffith “cooked his meals and took care of him.”
We fail to find evidence indicating the will signed by testator was not the one prepared by the minister; on the contrary, both the minister and his wife, after examining the paper, say it is the one prepared in accordance with testator’s desires. The fact that the will was not read at the time of its execution is immaterial, as is also the fact that testator’s hand was steadied while signing. Nor do we find the slightest degree of evidence tending to establish undue influence on the part of either Mr. or Mrs. Griffith, or any other person.
The judgment is affirmed at costs of appellants.